USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1198                       CAROLINE G. DOUGLAS,                      Plaintiff, Appellant,                                v.             NEW HAMPSHIRE SUPREME COURT PROFESSIONAL                    CONDUCT COMMITTEE, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE         [Hon. Steven J. McAuliffe, U.S. District Judge]                              Before                     Torruella, Chief Judge,                   Cyr, Senior Circuit Judge,                   and Boudin, Circuit Judge.                                                                     Caroline G. Douglas on brief pro se.     Philip T. McLaughlin, Attorney General and Daniel J. Mullen,Senior Assistant Attorney General on brief for appellees.December 29, 1998                                                                            Per Curiam.  Plaintiff Caroline Douglas appeals a    district court judgment that dismissed her amended complaint    for declaratory and injunctive relief to enjoin the New    Hampshire Supreme Court Professional Conduct Committee (NHPCC)     from instituting disciplinary proceedings against her.  The    district court's dismissal order was based on the abstention    principle enunciated in Younger v. Harris, 401 U.S. 37 (1971),    and extended to attorney disciplinary proceedings in Middlesex    County Ethics Committee v. Garden State Bar Association, 457    U.S. 423 (1982).                Applying de novo review, see Brooks v. New Hampshire    Supreme Court, 80 F.3d 633, 638 (1st Cir. 1996), we affirm.     The allegations in plaintiff's amended complaint establish that    the disciplinary investigations commenced by the NHPCC are the    sort of judicial proceedings that warrant abstention, as    evidenced by the cases cited in the district court's opinion.     Plaintiff's argument to the contrary is meritless.  See, e.g.,    Wightman v. Texas Supreme Court, 84 F.3d 188, 190-91 (5th Cir.    1996)(applying Younger to disciplinary proceeding in its early    stages), cert. denied, 117 S. Ct. 744 (1997); Fieger v. Thomas,    74 F.3d 740, 746-49 (6th Cir. 1996)(applying Younger where    attorney could raise constitutional claims before state bar    disciplinary board and, via petition for mandamus or petition    for discretionary review, before state supreme court); Brooks,    80 F.3d at 638 (applying Younger where, inter alia, state    disciplinary proceeding was only in the "embryonic" stage).    The allegations in plaintiff's amended complaint are    also insufficient to state a claim within the "bad faith"    exception to the Younger principle.  See Wightman, 84 F.3d at    190 ("[t]he bad faith exception is narrow and is to be granted    parsimoniously"); Bettencourt v. Board of Registration in    Medicine, 904 F.2d 772, 779 (1st Cir. 1990)(similar).     Plaintiff's conclusory allegation that she was acting as a    private citizen is insufficient to suggest that the NHPCC acted    in bad faith in opening its investigations.  See Judge v. City    of Lowell, ___ F.3d ___, ___ (1st Cir. 1998), 1998 WESTLAW    789187 at *4("the element of illegal motive must be pleaded by    alleging specific non-conclusory facts from which such a motive    may reasonably be inferred, not merely by generalized    asseveration alone[]"); Collins v. County of Kendall, Illinois,    807 F.2d 95, 98 (7th Cir. 1986)(plaintiff asserting bad faith    prosecution must allege specific facts to support an inference    of bad faith).  Plaintiff's allegation that the NHPCC followed    improper procedures in initiating the September 15, 1997    complaint also fails to raise the specter of bad faith, for    plaintiff has failed to identify any rule that prohibited the    opening of the complaint in the fashion alleged.  We further    cannot say that the "Hewson complaint" described a scenario    that was patently beyond the NHPCC's jurisdiction, nor that its  docketing was a "manifest" example of bad faith.    Finally,    that the NHPCC failed to pursue a number of complaints against    plaintiff's ex-husband is irrelevant to whether the complaints    against plaintiff were opened in bad faith.  See Mason v.    Departmental Disciplinary Committee, 894 F.2d 512, 515 (2d Cir.    1990)(allegation that professional conduct board was at fault    because it failed to adjudicate misconduct charges against    others was irrelevant to determining propriety of board's  inquiry into plaintiff).    Finally, plaintiff's allegations    concerning the NHPCC's alleged  bias in favor of politically    influential attorneys are too general to overcome the    presumption of integrity that we must ascribe to the    defendants.  See, e.g., Hirsh v. Justices of the Supreme Court    of California, 67 F.3d 708, 713 (9th Cir. 1995); Bettencourt,    904 F.2d at 780.          Affirmed.